Citation Nr: 0515634	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  96-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus of the cervical spine from April 
13, 1998 through July 1, 2003.

2.  Entitlement to a rating in excess of 30 percent for a 
herniated nucleus pulposus of the cervical spine from July 2, 
2003.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to June 1995.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which, in pertinent part, 
granted service connection for herniated nucleus pulposus of 
the cervical spine, rated 10 percent disabling.  (The claims 
folder was subsequently transferred to the Winston-Salem RO).  
In April 2002 the rating was increased to 20 percent 
(effective from April 13, 1998).  The veteran did not 
disagree with the effective date assigned.  Hence, the 
determination as to the rating for the initial "stage", 
i.e., prior to April 13, 1998 became final, and the matter of 
the rating for the period prior to April 13, 1998 is not 
before the Board.  The case was before the Board in September 
2002, when this matter was remanded for further development.  
In June 2003 the case was again remanded for further 
development.  In August 2003 the RO increased the rating to 
30 percent (effective from July 2, 2003, creating a new 
"stage"); both the 20 and the 30 percent "stages" are 
being contested.  

Also, in February 2003 the RO granted service connection (and 
a separate 30 percent rating) for right arm radiculopathy 
secondary to the cervical disc disease.  That decision was 
not appealed, and the matter of the rating for right arm 
radiculopathy is not before the Board.


FINDINGS OF FACT

1.  From April 13, 1998 to July 15, 2001 the veteran's 
service connected cervical spine disability was not shown to 
be manifested by more than moderate limitation of cervical 
spine motion or more than moderate disc disease.  

2.  Pronounced disc disease has been shown since July 15, 
2001.  



CONCLUSION OF LAW

A 60 percent rating is warranted for herniated nucleus 
pulposus of the cervical spine, effective from July 15, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5293 (effective prior to September 23, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The veteran was provided VCAA notice by June 2003 and 
December 2004 correspondence from the RO.  Although he was 
provided VCAA notice subsequent to the rating decision 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA) he is not prejudiced by any 
notice timing defect.  He has had ample opportunity to 
respond/supplement the record after notice was given.  
Regarding the duty to assist, the Board most recently 
directed additional development in June 2003.  The 
development, to include VA examination to assess the current 
severity of the service-connected cervical spine disability, 
has been completed and the additional evidence has been 
considered by the RO.  There is no indication that any 
relevant evidence is outstanding, and development appears 
complete to the extent possible.  Regardless, the veteran is 
not prejudiced by the determination below, and there is no 
need to dwell on the impact of the VCAA on this claim.  



Background

Essentially, the veteran contends that the symptoms of his 
cervical spine disability have warranted higher ratings.  

Service medical records show that the veteran was treated for 
neck pain beginning in early 1986, when he complained of neck 
pain after push-ups.  Examination in January 1986 revealed 
neck spasm at the left upper trapezius.  The diagnoses were 
torticollis and lateral neck strain.  A June 1987 service 
record shows a diagnosis of cervical spine strain.  Magnetic 
resonance imaging (MRI) in June 1994 showed a left herniated 
nucleus pulposus at C6-7.  A September 1994 neurosurgical 
report shows that the veteran had a history of left arm and 
neck pain, progressing to severe pain in March 1994, for 
which physical therapy and traction provided no relief.  The 
neurosurgical report also notes complaints of pain at the 
left shoulder and left upper extremity, apparently related to 
the cervical spine condition.  Numbness was also noted in the 
first and third digits of the veteran's left hand.  The 
veteran underwent a partial hemilaminectomy at C6-7 in 
September 1994.  The report of surgery indicates that he had 
relief from left arm symptoms, but continued to have 
postoperative neck pain, with right arm numbness extending to 
his forearm and hand.  A June 1995 record shows diagnosis of 
cervical spondylosis without myelopathy.  

In his August 1996 substantive appeal, the veteran noted his 
history of cervical spine pain, and indicated that he 
underwent cervical spine surgery in September 1994 and May 
1995.  He complained of continuing and chronic cervical spine 
pain, with difficulty in neck movement and numbness in both 
arms.  On VA examination in August 1996, he complained, in 
pertinent part, of neck pain and numbness in the fingers of 
both hands.  An MRI was interpreted as showing minimal 
degenerative disc disease at C6-7, with mild narrowing of the 
C6-7 disc space and slight anterior and posterior end plate 
spurring.  The examination report does not include specific 
range of motion findings in degrees, but the examiner stated 
that the range of motion of the cervical spine was normal.  
The examination is relatively devoid of any objective 
findings other than a diagnosis, which was, in pertinent 
part, mild chronic cervical strain with mild degenerative 
disc disease.  
On VA examination in April 1998, the veteran again complained 
of chronic neck pain, and it was noted that "[h]e does not 
have acute flare-up, but has continuous pain."  Examination 
of the cervical spine revealed that forward flexion was to 30 
degrees, backward extension was to 30 degrees, lateral 
flexion was to 35 degrees bilaterally, and rotation was to 50 
degrees bilaterally.  The examiner noted a well-healed scar 
"secondary to previous discectomy."  X-rays of the cervical 
spine showed degenerative disc disease.  The diagnosis, in 
pertinent part, was status post cervical discectomy with 
minimal degenerative disc disease.  

VA outpatient records dated from April 2001 to September 2002 
reflect continued complaints of chronic neck pain and 
associated weakness, as well as pain and weakness in the 
right upper extremity.  A July 15, 2001 emergency room report 
shows complaints of chronic neck pain that had worsened over 
the prior five days.  The diagnosis was acute neck pain on 
top of chronic neck pain, for which Percocet was prescribed.  
A July 18, 2001 report of physical therapy shows a diagnosis 
of cervical spine stenosis, and the veteran was issued a 
transcutaneous electric nerve stimulation (TENS) unit to 
alleviate his cervical spine symptoms.  Approximately three 
weeks later, the veteran told clinicians that the cervical 
spine pain was diminished, but he continued to experience 
numbness in his upper extremities.  Clinical evaluation in 
October 2001 showed limited range of motion of the cervical 
spine on extension, lateral flexion and rotation.  The 
diagnosis was cervical spine spondylosis with radiculopathy, 
for which Vicodin was prescribed.  

On VA examination in November 2002, it was noted that the 
veteran has a long history of cervical spine disease and 
several herniated nucleus pulposi.  He complained of constant 
neck pain radiating down the right arm, and reported that the 
symptoms had increased in severity over the prior two years.  
He also reported numbness and tingling in the right arm and 
hand, particularly in the ulnar nerve distribution down to 
the small and ring fingers of the right hand.  The veteran 
reported that he was unable to continue working in an 
automobile body shop because of his neck and right hand 
disorders.  The veteran complained of pain when holding his 
neck in a neutral position, and the examiner reported that 
the veteran was unable to hold his head in the neutral 
position for more than few minutes without flexing it toward 
his chest to alleviate the neck pain.  Range of motion of the 
cervical spine was to approximately 20 degrees on extension 
(before he had to stop due to pain), rotation was to 45 
degrees on the right side and to 80 degrees on the left side 
(with complaints of discomfort but not pain), and he was able 
to laterally bend and flex the neck to approximately 30 
degrees before he complained of pain.  The examiner reported 
that MRI earlier in 2002 showed degenerative disc disease and 
degenerative joint disease from the C4-5 to the C6-7 levels, 
foraminal encroachment at the C5-6 and C6-7 levels, and 
indication of the presence of neuropathy.  The diagnosis was 
degenerative disc disease/degenerative joint disease of the 
cervical spine with radiculopathy, recurrent, status post 
laminectomy with residuals.  

On VA examination in April 2003, the veteran complained that 
the range of motion of his cervical spine had become so 
restricted that he had to stop driving in 2000.  The veteran 
walked with a cane in his right hand, but his gait was 
normal.  The curvature of the cervical spine showed a loss of 
lordosis.  Flexion of the cervical spine was to 65 degrees 
(out of 65 degrees), extension was to 35 degrees (out of 50 
degrees), right lateral flexion was to 20 degrees and left 
lateral flexion was to 25 degrees (out of 40 degrees), and 
right and left rotation was to 60 degrees bilaterally (out of 
80 degrees).  The examiner reported that pain, weakness, lack 
of endurance, fatigue, and/or incoordination did not impact 
further on cervical spine range of motion.  The diagnosis, in 
pertinent part, was moderate cervical spondylosis at C4-5, 
C5-6, and C6-7, with mild bilateral foraminal compromise at 
C5-6 and C6-7.  

On VA examination in July 2003, the veteran complained of 
continued difficulty moving his neck, along with neck pain 
that radiated to his right hand causing numbness in the right 
ring finger and little finger.  The neck pain also causes 
additional left arm pain on certain neck movements.  The 
veteran reported that flare-ups and additional pain occur 
when he moves his neck in the "wrong direction."  The 
examiner reported that the veteran had not been able to work 
since 1999 because of his neck pain and the associated 
radiculopathy to his left and the right hands.  When 
describing the effects of the veteran's cervical spine 
condition on his activities of daily living, the examiner 
reported that he suffers neck pain on ordinary activities, 
and he suffers severe neck pain on activities that require a 
certain neck movement.  Specifically, it was noted that the 
veteran had discontinued all daily activities requiring neck 
movement that caused him the severe pain that radiated into 
his right hand and upper left arm.  Examination revealed that 
forward flexion of the neck was to 42 degrees, and backward 
extension was to 28 degrees.  Left lateral flexion was to 8 
degrees, and right lateral flexion was to 10 degrees.  Left 
rotation was to 26 degrees, and right rotation was to 18 
degrees.  Tenderness was noted at the C2-3 and C3-4 area of 
the paravertebral muscles of the cervical spine.  X-rays 
showed mild osteophytic spurring, as well as joint space 
narrowing at the C3-C4 interspace posteriorly.  The 
diagnosis, in pertinent part, was degenerative disc disease 
of the cervical spine, postoperative times two, with 
continued limitation of motion and radiculopathy to the right 
hand and to the left arm.  

Additional VA medical records included an October 2003 
outpatient report showing complaints of increasing neck pain 
and associated paresthesia, and additional left hand 
"clumsiness."  Clinical evaluation and MRI resulted in 
diagnosis of mild degenerative disc disease involving the 
cervical spine, with no significant spinal canal stenosis 
throughout; and moderate right-sided foraminal narrowing at 
C4-5 and C5-6, secondary to superimposed small disc 
protrusions at the foraminal levels.  

A September 2004 VA progress note reveals complaints of 
increased severity of cervical spine symptoms, with increased 
numbness in the thumb and first two fingers of the right 
hand.  The veteran reported that his neck pain was constant; 
it was present at rest and it also interfered with his sleep.  
The report indicates that home-based treatment for the 
veteran's cervical spine disability included chiropractic 
treatment, medication, cervical traction, use of a TENS unit, 
and heat therapy.  The use of cervical traction and a TENS 
unit had not produced significant relief of the cervical 
spine symptoms.  Examination revealed that the veteran 
grimaced with any movement of his head, and noted 
paresthesias included numbness in the fingers of both hands.  
The examiner reported that the range of motion of the 
cervical spine was "very limited," and there was 
significant pain and radicular symptoms into both upper 
extremities.  The intensity of the pain was rated an 
"average" of 5 on a scale of 1 to 10.  The neck pain was 
characterized as aching and sharp, and its frequency was 
constant.  Forward flexion of the cervical spine was to 55 
degrees, and backward extension was to 30 degrees.  Lateral 
flexion was to 20 degrees bilaterally.  Left rotation was to 
10 degrees, and right rotation was to 20 degrees.  

In a March 2005 RO decision, the veteran was awarded a total 
rating based on individual unemployability, based on RO 
findings that medical evidence establishes that the veteran 
is unable to work due to multiple service-connected 
disabilities, to include the service-connected degenerative 
disc disease of the cervical spine.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service-connected cervical spine disorder has 
been rated under 38 C.F.R. § 4.71a, Code 5293 (intervertebral 
disc syndrome).  Under this code, pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent rating.  
Severe intervertebral disc syndrome with recurrent attacks 
and intermittent relief warrants a 40 percent rating, and 
moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating.  

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Under the "new" criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated based on either the total duration 
of incapacitating episodes over the past 12 months or a 
combination, under § 4.25, of separate ratings for chronic 
orthopedic and neurologic manifestations with the ratings for 
all other disabilities, whichever results in the higher 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent rating.  Incapacitating episodes having 
a total duration of at least four weeks but less that six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  [For purposes of evaluating 
under the new Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.]  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
C.F.R. 
§ 4.71a, Note 1 following Code 5293 (effective September 23, 
2002).  

The terms "mild," "moderate," "severe," and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  Terminology such as "mild," "moderate," 
"severe," and "pronounced" are used by VA examiners and 
others and although an element of evidence to be considered 
by the Board, are not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  

As the claim arose prior to the September 23, 2002 effective 
date for the revisions in the criteria for rating disc 
disease, the analysis must begin with the criteria in effect 
prior to that revision.

Prior to September 23, 2002, a rating in excess of 20 percent 
for cervical disc disease required either severe disc disease 
(for 40 percent under Code 5293) or alternatively severe 
limitation of cervical spine motion (for 30 percent under 
Code 5290).  Competent (medical) evidence prior to July 15, 
2001 shows neither.  The disc disease was described as 
minimal or mild, and the ranges of motion elicited on April 
1998 VA examination (the only complete report prior to July 
2001) reflect motion that appeared to be fairly close to 
full.  Consequently a rating in excess of 20 percent prior to 
July 15, 2001 is not warranted.

On July 15, 2001 the veteran was seen for complaints of acute 
cervical pain and neurological symptoms associated with disc 
disease.  Narcotic medication was prescribed.  Findings 
included cervical spine stenosis, and a TENS unit was 
provided to alleviate symptoms.  The symptoms shown then and 
since, with neurological symptoms appropriate to the site of 
the diseased disc progressing (notably, the RO has assigned a 
separate 30 percent rating for right arm pathology), and with 
the veteran being forced to terminate his employment in large 
part due to the disc disease reasonably reflect pronounced 
cervical disc disease, warranting a 60 percent rating from 
July 15, 2001.   

60 percent is the maximum rating available for disc disease 
under Code 5293 (or under the revised criteria effective 
September 23, 2002 which provide for ratings based on 
incapacitating episodes).  Potentially, from September 23, 
2002, neurologic symptoms, combined with ratings for 
orthopedic impairment could result in a higher rating.  
However, as noted, the veteran has not disagreed with the 
separate 30 percent rating for right arm neurological 
impairment service connected as secondary to the disc 
disease, and symptoms otherwise warranting separate 
neurological impairment (to be combined with orthopedic 
ratings) are not shown. Consequently, a rating in excess of 
60 percent is not warranted.


ORDER

A 60 percent rating is granted for a herniated nucleus 
pulposus of the cervical spine, effective from July 15, 2001, 
and subject to the regulations governing payment of monetary 
awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


